SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Drilling of well in transfer of rights area concluded Rio de Janeiro, August 3, 2012 – Petróleo Brasileiro S.A. – Petrobras hereby announces that it has concluded drilling its third well in the transfer of rights area. Called 1-BRSA-1045-SPS (1-SPS-96), the well is located in the south of Guará region of the Santos Basin pre-salt area. The discovery was announced on June 11, 2012, when the well was being drilled. The discovery well 1-BRSA-1045-SPS (1-SPS-96) is located south of the Sapinhoá field at a depth of 2,202 meters, 320 km off the coast of São Paulo state. It was reached a final depth of 5,760 meters. Analyses of samples taken from carbonate reservoirs located below the salt layer indicate good quality oil with an API gravity of around 27º. A column of light crude of around 93 meters was identified, with good levels of reservoir permo-porosity (porosity and permeability). The oil/water contact ascertained by the well shows that this accumulation is separate from the Sapinhoá field. This well is part of the Mandatory Exploration Program. Petrobras is currently evaluating the results and should conclude this stage by September 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 03, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
